Citation Nr: 0709247	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) on 
account of being housebound or in need of the aid and 
attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.

The veteran and his wife presented testimony before the Board 
in December 2005.  The transcript has been obtained and 
associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran's service in Vietnam as likely as not 
included combat service.

3.  The veteran currently suffers from PTSD related to 
combat.

4.  The veteran's service-connected disabilities do not 
render him unable to care for his daily personal needs 
without assistance from others, or unable to protect himself 
from the hazards and dangers of daily living on a regular 
basis, nor is he substantially confined to his dwelling, the 
immediate premises, a ward or clinical area of an institution 
due to service-connected conditions.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

2.  The criteria for entitlement to special monthly 
compensation by reason of being in need of the aid and 
attendance of another person or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in September and November 
2003, the RO advised the veteran of what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In response 
to these letters, the veteran submitted medical evidence 
regarding his medical problems and indicating that his wife 
is his caretaker.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
VA outpatient and private treatment records, reports of VA 
examination, and lay statements submitted on the veteran's 
behalf.  The record also contains a transcript of the 
December 2005 Board hearing.

The Board notes the veteran submitted additional VA 
outpatient treatment records and a December 2005 statement 
from his social worker after the May 2005 statement of the 
case was issued; however, the veteran waived initial RO 
consideration of the newly submitted evidence.  As such, a 
remand is not necessary.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  If the veteran did not engage in combat, or if the 
claimed stressor is not related to combat, corroborating 
evidence of the claimed stressor having actually occurred is 
required.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2006).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The RO provided the veteran a VA psychiatric examination in 
December 2003, which resulted in a diagnosis of PTSD related 
to combat experiences.  In addition, VA treatment records and 
a private psychological evaluation indicate that he is 
diagnosed with PTSD.  His claim is, therefore, supported by 
medical evidence of a current condition.

The veteran's service personnel records show that he served 
in Vietnam from August 1966 to October 1968.  While in 
Vietnam his military occupational specialty (MOS) was Cannon 
Fire Directions Specialist with the Howitzer Battery 2/11 ACR 
from August 1966 to April 1967, and Cannon Crewmember Section 
Chief with Company B, 214th Artillery, 9th Infantry Division 
from April 1967 to February 1968.  He participated in Vietnam 
Counteroffensive Phases II, III, IV, and V, as well as the 
Tet Offensive.  He received the Vietnam Service Medal, the 
Republic of Vietnam Campaign Medal, the Army Commendation 
Medal, the Republic of Vietnam Cross of Gallantry with Palm, 
and a Bronze Star Medal.  

While none of the above provides conclusive proof that the 
veteran served in combat, taken together the evidence is at 
least in equipoise as to that question.  Review of the 
evidence also reveals the veteran describing stressors 
consistent with his occupational specialty, such as being set 
in a position and being told to fire into a village, and 
seeing and hearing the injured villagers.  Thus, in light of 
the totality of the evidence, the Board will resolve all 
doubt in favor of the veteran and find that the veteran did 
serve in combat in Vietnam.  

As a diagnosis of PTSD is shown by competent medical 
evidence, and such diagnosis was based upon reported combat 
experiences, service connection for PTSD is warranted. 


Special Monthly Compensation

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions; the 
veteran's service medical and personnel records; post-service 
VA outpatient and private treatment records; reports of VA 
examination; lay statements submitted on the veteran's 
behalf; and the transcript of the December 2005 Board 
hearing.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b)(3).  Determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: Inability of 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment. 

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

On the Examination for Housebound Status or Permanent Need 
for Regular Aid and Attendance or Housebound (VA Form 21-
2680), the physician noted the veteran had left upper 
extremity paralysis and an unsteady gait in the left lower 
extremity.  The physician also indicated the veteran had poor 
balance requiring the use of a quad cane to ambulate.  The 
provider further noted the veteran was able to walk up to one 
block with the use of a quad cane.  The veteran was diagnosed 
with cerebrovascular accident with left hemiparesis, coronary 
artery disease, hypertension, breast cancer, pneumonia, and 
hepatitis C.  Daily skilled services were not indicated

A November 2003 letter from Dr. SPG notes the veteran carried 
current diagnoses of cerebrovascular accident with left 
hemiparesis and contractures.  Dr. SPG further noted the 
veteran's wife was his primary caretaker for whom he depended 
upon for meals and well being.

Upon VA examination in December 2003, the examiner noted the 
veteran was wheelchair bound for left-sided paralysis.  In a 
May 2004 letter, Dr. SPG indicated the veteran was completely 
dependent on his wife due to his cerebrovascular accident 
with left hemiparesis, myocardial infarction, hypertension, 
seizures, hepatitis C, memory loss, and urinary incontinence.

VA psychiatric examination in December 2003 noted the veteran 
was alert and oriented.  He had some impairment of recent 
memory, able to recall only 2 of 3 items.  A psychiatric 
consultation in May 2004 noted the veteran had clear and 
direct thought processes, and had good recent and remote 
memory.  In a July 2004 psychological evaluation he was 
oriented to person, place, and time, but did indicate that at 
times he would lose track of time and feel disoriented to 
place and person as a result of preoccupation with prior 
military experiences.  

As reflected above, the evidence fails to show the veteran is 
in need of regular aid and attendance or is housebound due to 
service connected disabilities.  The September 2003 
examination noted the veteran requires assistance with 
dressing and has an unsteady gait due to left-sided paralysis 
from his stroke, which is not a service-connected condition.  
This report also noted the veteran was able to walk without 
the assistance of another, but used a cane.  Likewise, the 
November 2003 statement from Dr. SPG noted the veteran 
depends on care from his wife for meals and general well 
being due to a stroke with left hemiparesis and contractures, 
myocardial infarction, hypertension, pneumonia, and probably 
infarct dementia.  While the May 2004 statement from Dr. SPG 
noted memory loss in the list of disabilities, the 
psychiatric evaluations of record noted no significant 
impairment in this regard, such as would require regular aid 
and attendance to protect him from the hazards or dangers 
incident to his daily environment. 

The veteran is not service connected for the cerebrovascular 
accident with left hemiparesis which results in his 
difficulty dressing and keeping clean, and his service 
connected disabilities do not render him in need of aid and 
attendance, nor do they result in him being confined to his 
home.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to special 
monthly compensation.  38 C.F.R. §§ 3.350(b)(3), 3.352(a).  
In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

Entitlement to SMC on account of being housebound or in need 
of the aid and attendance of another person is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


